UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, 10th Floor, Houston, Texas77002 (Address of Principal Executive Offices)(Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each ClassName of Each Exchange On Which Registered Common Units New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The aggregate market value of the Duncan Energy Partners L.P.’s (or “DEP’s”) common units held by non-affiliates at June 30, 2009, was approximately $361.6 million, based on the closing price of such equity securities in the daily composite list for transactions on the New York Stock Exchange.This figure excludes common units beneficially owned by certain affiliates, including Dan L. Duncan and Enterprise Products Operating LLC.There were 57,676,987 common units of DEP outstanding at February 1, 2010. Table of Contents EXPLANATORY NOTE Duncan Energy Partners L.P. (the “Partnership”) filed its annual report on Form 10-K for the year ended December 31, 2009 on March 1, 2010 (“Original Filing”). This Form 10-K/A is being filed to correct the classification of a related party loan amount on the Statement of Consolidated Cash Flows for the year ended December 31, 2009.Subsequent to the issuance of the Partnership’s 2009 financial statements, the Partnership’s management determined that a previously disclosed related party loan to EPO was incorrectly classified as an operating cash outflow rather than an investing cash outflow.As a result, cash flows provided by operating activities for the year ended December 31, 2009 were understated by $45.6 million and cash used in investing activities for the same period was understated by an equal amount.See Note 21 of the Notes to Consolidated Financial Statements included under Item 8 of this report for additional information.In addition, related revisions were made to our discussion of liquidity and capital resources set forth on page 18. In accordance with Exchange Act Rule 12b-15, new certifications, pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, of our Chief Executive Officer and Chief Financial Officer are also being filed. This Form 10-K/A continues to speak as of the date of the Original Filing and does not reflect additional events occurring after such date. Accordingly, this Form 10-K/A should be read in conjunction with the Original Filing and the Partnership's filings made with the Securities and Exchange Commission since March 1, 2010. DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page Number PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 8. Financial Statements and Supplementary Data. 27 PART IV Item 15.
